Exhibit 10(O)

CARPENTER TECHNOLOGY CORPORATION

 

STOCK-BASED INCENTIVE COMPENSATION PLAN

FOR OFFICERS AND KEY EMPLOYEES

 

ONE-YEAR PERFORMANCE

STOCK UNIT AWARD AGREEMENT

 

AGREEMENT, effective as of [DATE] (the “Award Date”) by and between CARPENTER
TECHNOLOGY CORPORATION (the “Company”) and [                                ]
(the “Participant”). Capitalized terms that are not defined in this Agreement
have the same meaning as defined in the CARPENTER TECHNOLOGY CORPORATION
STOCK-BASED INCENTIVE COMPENSATION PLAN FOR OFFICERS AND KEY EMPLOYEES (the
“Plan”), a copy of which is attached. The terms, conditions and provisions of
the Plan are   applicable to this Award Agreement and are incorporated by
reference.

 

1.  Grant of Award. Participant has been granted an Award of Performance Stock
Units under the Plan comprised of an aggregate of the number of Performance
Stock Units set forth below (collectively, the “Units”).

 

2.  Performance Goal.  Performance Stock Units awarded hereunder shall become
Earned Units based on the attainment of the Performance Goals during the
Performance Period, both as  set forth on Schedule A, provided that the
Participant remains continuously employed by the Company or a Subsidiary
throughout the Performance Period, except as otherwise provided in Section 5
hereof. Any Performance Stock Units which do not become Earned Units shall be
forfeited.

 

3.  Duration of Restriction Period.  Earned Units are subject to forfeiture if
the Participant does not remain continuously employed by the Company or its
Subsidiaries throughout the Restriction Period, except as provided in Section 5
hereof.  The Restriction Period with respect to the Earned Units will commence
on the first day of the Performance Period and shall lapse
on                        , 20      for 50% of the Earned Units and
                    , 20          for the remainder of the Earned Units.

 

4.  Conditions of Forfeiture. Subject to the provisions of Section 5 hereof, the
Units are subject to forfeiture by Participant at any time during the applicable
Restriction Period immediately upon termination of Participant’s employment with
the Company and its Subsidiaries.  Upon any such forfeiture, all rights of
Participant with respect to the forfeited Units shall terminate and Participant
shall have no further interest of any kind therein.

 

--------------------------------------------------------------------------------


 

5.  Lapse of Restrictions on Death, Disability or Retirement.

 

(a).  During the Performance Period.  Notwithstanding any provision hereof to
the contrary, in the event of termination of Participant’s employment prior to
the end of the Performance Period by reason of (i) death, (ii) Disability or
(iii) unless otherwise determined by the Committee, Retirement, the Units shall
not be forfeited and the Participant shall be vested in not less than a pro rata
portion of the Units that become Earned Units at the expiration of the
Performance Period, based on the number of days during the applicable
Restriction Period during which the Participant was employed.  Upon a
Participant’s Retirement all unvested Earned Units shall be forfeited; provided
however, that the Committee reserves the right to vest unvested Earned Units.

 

(b).  Following the Performance Period.   Notwithstanding any provision hereof
to the contrary, in the event of termination of Participant’s employment after
the expiration of the Performance Period but prior to the end of the Restriction
Period by reason of (i) death, or (ii) Disability the Earned Units will not be
forfeited and the Participant shall become vested with respect to the Earned
Units on the same date as such death or Disability.  Unless otherwise determined
by the Committee, in the event of a Participant’s Retirement after the
expiration of the Performance Period  but prior to the end of the Restriction
Period, the Participant shall be vested in not less than a pro rata portion of
the Earned Units subject to such Restriction Period based on the number of days
during the applicable Restriction Period during which the Participant was
employed.  Upon a Participant’s Retirement all unvested Earned Units shall be
forfeited; provided however, that the Committee reserves the right to vest
unvested Earned Units.

 

6.  Time and Form of Payment. Payment of vested Earned Units shall be made as
soon as practicable (but not later than 30 days) following the close of a
Restriction Period or, if earlier, within 30 days following the earlier of the
Participant’s death, Disability or Retirement that constitutes a “Separation
from Service” within the meaning of Code Section 409A; provided that if such
death, Disability or Retirement occurs during the Performance Period, payment of
the vested Earned Units shall be made within ninety (90) days following the end
of the Performance Period. Notwithstanding the foregoing, a Participant may, on
or before the date which is at least six (6) months prior to the expiration of
the Performance Period, make an election to defer receipt of any payment with
respect to the Earned Units in accordance with the provisions of Section 6.4 of
the Plan.  Unless otherwise elected by a Participant in accordance with the
immediately following sentence, payment shall be in the form of a number of
shares of Common Stock equal to the number of Earned Units subject hereto.   A
Participant may elect, in the form and manner specified by the Company and on or
before the earlier of the last day of the fiscal year of the Company in which
this Award is granted to the Participant and the date which is at least six
(6) months prior to the expiration of the Performance Period, to receive payment
in the form of cash in an amount equal to the Fair Market Value of a share of
Common Stock as of the date of payment, multiplied by the number of Earned Units
subject hereto.  To be eligible to make a cash election, the Participant must at
the time of the election meet the minimum applicable holding requirement under
the Company’s equity ownership guidelines. Any such elections will be made in
the form and manner specified by the Company and consistent with the Plan.

 

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, if the Participant’s Award is
subject to the application of Code Section 409A and if the Participant is a
“Specified Employee” within the meaning of Code Section 409A and the Treasury
regulations and other guidance thereunder, the Participant may not receive
payment with respect to any Earned Units that are payable as a result of the
Participant’s separation from service, earlier than 6 months following the
Participant’s separation from service, except that in the event of the
Participant’s earlier death, such Earned Units shall be paid within 30 days
after the Company receives notice of the Participant’s death.

 

7. Voting Rights. The Participant will not have the right to vote with respect
to the Units prior to payment of Common Stock in satisfaction of the Earned
Units.

 

8. Dividend Equivalencies. Upon the payment of dividends on Common Stock prior
to payment of Common Stock in satisfaction of the Earned Units, the Company
will, within 30 days following the date the dividend was paid to the holders of
the Company’s Common Stock, pay to the Participant a dividend equivalent
provided that the Participant was employed  by the Company on the date the
dividend was paid to holders of the Company’s Common Stock.

 

9. Change in Control. Upon the occurrence of a Change in Control, any remaining
conditions on forfeiture with respect to the Units shall immediately lapse and
the Performance Goals will be deemed satisfied at the target level of
performance pursuant to Section 8 of the Plan.

 

10. Tax Withholding. Participant authorizes the Company to deduct, to the extent
required by statute or regulation, from payments of any kind due to Participant
or anyone claiming through Participant, the aggregate amount of any federal,
state, local or other taxes required to be withheld in respect of any present or
future Award under the Plan.

 

11. Non-competition Covenant. This Section 11 shall be and become effective upon
the Participant’s termination of Company employment or otherwise at the
Committee’s (as defined in the Plan) discretion.

 

(a). Participant’s Promises. Participant shall not for a period of eighteen (18)
months after termination of Company employment, either himself/herself or
together with other persons, directly or indirectly, (i) own, manage, operate,
join, control or participate in the ownership, management, operation or control
of or become the employee, consultant or independent contractor of any business
engaged in the research, development, manufacture, sale, marketing or
distribution of stainless steel, titanium, specialty alloys, or metal fabricated
parts or components similar to or competitive with those manufactured by the
Company as of the date the Participant’s Company employment ends; (ii) offer
services to any business that is or has been at any time during a period of
three (3) years prior to the Participant’s termination of Company employment a
customer, vendor or contractor of the Company; or (iii) solicit any employee of
the Company to terminate his or her employment with the Company for purposes of
hiring such employee or hire any person who is an employee of the Company.

 

--------------------------------------------------------------------------------


 

(b).  Remedies. Participant acknowledges and agrees that in the event that
Participant breaches any of the covenants in this Section 11, the Company will
suffer immediate and irreparable harm and injury for which the Company will have
no adequate remedy at law. Accordingly, in the event that Participant breaches
any of the covenants in Section 11, the Company shall be absolutely entitled to
obtain equitable relief, including without limitation temporary restraining
orders, preliminary injunctions, permanent injunctions, and specific
performance. The foregoing remedies and relief shall be cumulative and in
addition to any other remedies available to the Company. In addition to the
other remedies in this Section to which the Company may be entitled, the Company
shall receive attorneys’ fees and any other expenses incident to its maintenance
of any action to enforce its rights under this Agreement.

 

12. Severability. The covenants in this Agreement are severable, and if any
covenant or portion thereof is held to be invalid or unenforceable for any
reason, such covenant or portion thereof shall be modified to the extent
necessary to cure such invalidity or unenforceability and all other covenants
and provisions shall remain valid and enforceable.

 

13. Notices to Participant. Any notices or deliveries to Participant hereunder
or under the Plan shall be directed to Participant at the address reflected for
Participant on the Company’s payroll records or at such other address as
Participant may designate in writing to the Company.

 

14. Binding Effect. Subject to the terms of the Plan, this Agreement shall be
binding upon and inure to the benefit of the Company and its assigns, and
Participant, his/her heirs and personal representatives.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date(s) set forth below.

 

 

CARPENTER TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

[g154601kmi001.gif]

 

Date:

 

 

William A. Wulfsohn

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

Date:

 

 

Number of Award Units:

 

[UP TO [MAX NUMBER] AS DETERMINED PURSUANT TO SCHEDULE A]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

PERFORMANCE GOALS AND PERFORMANCE PERIOD

 

Performance Period                                     Fiscal Year 20

 

Performance Goals                                        The number of
Performance Stock Units that become Earned Units is determined based on the
level of achievement during the Performance Period based on the following
metric(s):

 

 

 

 

 

Earned Units

 

 

 

Metric

 

Threshold
(25%)

 

Target
(50%)

 

Maximum
(100%)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------